In a negligence action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Kings County, dated May 6, 1971, which granted plaintiff’s motion to compel defendants to accept service of the complaint and denied defendants’ cross motion to dismiss the action for failure to serve the complaint timely after demand therefor (CPLR 3012, subd. [b]). Order reversed, without costs, plaintiff’s motion denied; defendants’ cross motion granted; and action dismissed. In our opinion, it was an improvident exercise of discretion to grant plaintiff’s motion and deny defendants’ cross motion. Latham, Acting P. J., Shapiro, Gulotta and Christ, JJ., concur.